NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



In the Interest of E.M., a child,             )
                                              )
                                              )
D.C.,                                         )
                                              )
          Appellant,                          )
                                              )
v.                                            )      Case No.   2D20-1770
                                              )
DEPARTMENT OF CHILDREN and                    )
FAMILIES and GUARDIAN AD LITEM                )
PROGRAM,                                      )
                                              )
              Appellees.                      )
                                              )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for
Hillsborough County; Cynthia Oster,
Judge.

Shane McDonald, Naples; and Ita M.
Neymotin, Regional Counsel, Second
District, and Clay W. Oberhausen, Assistant
Regional Counsel, Office of the Criminal
Conflict and Civil Regional Counsel, Fort
Myers, for Appellant.

Ashley Moody, Attorney General, and
Mary Soorus, Assistant Attorney General,
Tampa, for Appellee Department of
Children and Families.

Thomasina F. Moore, Statewide Director
of Appeals, and Joanna Summers Brunell,
Senior Attorney, Appellate Division,
Tallahassee, for Appellee Guardian ad
Litem Program.


PER CURIAM.


             Affirmed.




CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.




                                        -2-